                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RUSSELL GAITHER,                         )
                                         )
                    Plaintiff,           )                 4:19CV3029
                                         )
             v.                          )
                                         )             MEMORANDUM
STATE OF GEORGIA, et. al.,               )              AND ORDER
                                         )
                    Defendants.          )
                                         )

      Plaintiff Russell Gaither is a pro se litigant incarcerated at the Georgia State
Prison in Reidsville, Georgia. The court has granted Plaintiff permission to proceed in
forma pauperis (Filing No. 10), and the court now conducts an initial review of the
Complaint (Filing No. 1) to determine whether summary dismissal is appropriate under
28 U.S.C. §§ 1915(e) and 1915A.

                        I. SUMMARY OF COMPLAINT

       Plaintiff brings this 42 U.S.C. § 1983 action against the State of Georgia
complaining about substandard medical care, limited access to legal-research
materials, segregated confinement, and negligence within the Georgia prison system.
While extremely difficult to read, Plaintiff’s Complaint appears to contain no
allegations whatsoever regarding actions taken in Nebraska such that Nebraska would
be the proper place in which to bring this action (what is known as proper “venue”).

                  II. LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which relief
may be granted, or that seeks monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. § 1915A(b).

                                    III. DISCUSSION

       Under 28 U.S.C. § 1406, if a plaintiff files a case in the wrong venue, the district
court “shall dismiss, or if it be in the interest of justice, transfer such case to any district
or division in which it could have been brought.” 28 U.S.C. § 1406(a). A district court
has the discretion to either dismiss a plaintiff’s claims or transfer the case, sua sponte.
See De La Cruz v. United States, No. 4:14CV3160, 2014 WL 4705145, at *2 (D. Neb.
Sept. 22, 2014); Camacho-Corona v. Douglas Cty. Dep’t of Corr., No. 8:12CV132,
2012 WL 3112020, at *4 (D. Neb. July 31, 2012).

       Venue is generally governed by 28 U.S.C. § 1391, which “govern[s] the venue
of all civil actions brought in district courts of the United States,” and provides in
relevant part that:

       (b) Venue in general.—A civil action may be brought in—

              (1) a judicial district in which any defendant resides, if all
              defendants are residents of the State in which the district is
              located;

              (2) a judicial district in which a substantial part of the events
              or omissions giving rise to the claim occurred, or a
              substantial part of property that is the subject of the action
              is situated; or

              (3) if there is no district in which an action may otherwise
              be brought as provided in this section, any judicial district
              in which any defendant is subject to the court’s personal
              jurisdiction with respect to such action.


                                               2
28 U.S.C. § 1391(b).

       The allegations in Plaintiff’s Complaint establish that the United States District
Court for the District of Nebraska is the wrong venue for this case. Rather, it appears
that the proper venue for Plaintiff’s case under 28 U.S.C. § 1391(b)(1) or (2) is the
United States District Court for the Southern District of Georgia since that is where the
events or omissions giving rise to Plaintiff’s claims seem to have occurred.1

      In order to avoid duplication of the efforts Plaintiff and the federal court have
already expended on this case, I shall transfer this matter to the United States District
Court for the Southern District of Georgia for disposition.

       Accordingly,

       IT IS ORDERED:

       1.    The District of Nebraska is an improper venue for Plaintiff’s Complaint.
However, in the interests of justice, the court will transfer this case to the United States
District Court for the Southern District of Georgia, a proper venue.

      2.      The Clerk of the Court is directed to take all necessary steps to transfer
this matter to the United States District Court for the Southern District of Georgia.

      3.     The Clerk of the Court shall close and terminate this case in the District
of Nebraska.




       1
        General information about the United States District Court for the Southern
District of Georgia may be found at https://www.gasd.uscourts.gov/, and guidance for
litigants proceeding without counsel in that court may be found at
https://www.gasd.uscourts.gov/filing-without-attorney.
                                             3
DATED this 24th day of April, 2019.

                              BY THE COURT:

                              s/ Richard G. Kopf
                              Senior United States District Judge




                                 4
